ROSS, Circuit Judge
(dissenting). There was evidence given tending-to show that a part of the money that the government deposited with-*684the bank to McCoy’s credit, to- be disbursed by him in the course of his duties as the government’s agent, was’ actually expended by him in legitimate work done by him for the government, although drawn by him from the bank in a fraudulent manner, and there was also evidence given to the effect that the governmént, subsequent to the fraudulent acts of McCoy, caused him to be indicted, prosecuted, convicted, and imprisoned for the embezzlement of $5,718 of the moneys fraudulently withdrawn by him from the bank. Based upon that evidence the bank requested the trial court to instruct the jury, among other things:
That if they should find “that any portion of the money sued for in this action was so expended by the said McCoy in payment of legitimate claims against the United States, created by him and which he had a right to create, then I instruct you that the plaintiff cannot recover for such portion of the sum sued upon as was so expended by the said McCoy,” and that if the jury should find “that the said sum of $5,718, referred to in said indictment and introduced in evidence in this case, constituted a portion of the $15,129.81 sued for in this action, then X instruct you that the plaintiff cannot recover for the said sum of $5,718, and such sum must be deducted from the total amount of $15,129.81, for the reason that the judgment of conviction against the said M. P. McCoy upon said indictment conclusively established the fact that such sum of $5,718 was the money and property of the United States, and by filing-such indictment against the said McCoy for such sum, and procuring a conviction thereon, the United States elected to treat said sum mentioned in said indictment as its own property, and thereby waived its claim for said sum against the defendant bank.”
The court below refused to give either of those instructions, but, on the contrary, directed a verdict for the government for the full amount claimed, which was returned, and to which action the bank reserved exceptions.
It must be remembered that the government’s' action in this case is against its depository, and not against McCoy, and I am unable to see that it has any legal or moral right to recover from the bank that portion of the money in question actually withdrawn and expended by its agent in the 'legitimate business of the government, nor am I able to see how the rights of the bank in respect to 'such portion of the money can be made to depend upon the ultimate adjustment of McCoy’s accounts with the government. And while it is perfectly true that the criminal prosecution and punishment of its dishonest agent would in no respect bar the government from also recovering from him by civil process all the money that he embezzled, I am inclined to think that it should not be allowed to recover from its depository money paid out by the latter, and which money the government thereafter procured to be adjudged to have been embezzled from it by its agent.